Title: From Thomas Jefferson to James Madison, 16 August 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 16. 1802.
          
          I now return all the papers recieved from you by this post, except those relative to our affairs at Buenos Ayres.
          Mr. Boudinot’s provisional measures for taking care of the Mint on shutting it up appear entirely proper. the 5th. alone seems imperfect, as I do not see why a positive conclusion should not have been formed as to the care of the bullion, the most important part of the charge. I presume the bank of the US. would have recieved that as well as the papers, keys &c. however it is too late to say any thing on that subject, and I have no doubt that effectual care has in the end been taken.
          With respect to Commissioners of bankruptcy at Fredericksburg, you are sensible that if we were to name Commissioners over the whole face of every state in the Union, these nominations would be infinite, & 99 in 100. of them useless. to draw some line therefore was necessary. we have accordingly confined our nominations to the greater commercial towns only. I am sensible however that bankruptcies may happen in small towns and even in the country, and that some regulation should be provided to which resort may be had more conveniently than to that of referring the case to the commissioners of the large cities who may be distant. what would you think of writing a circular instruction to the district attornies of the US. to notify us when any case arises too distant for the established commrs. to take up, sending us at the same time a recommendation of proper persons to act in that case, whom, or such others as may be preferred, may be commissioned to act in that special case? he should inform the judges of this instruction so that they will apply to him to procure commissioners in any case before them. the delay of this will be trifling. or will you propose any thing you may like better? Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
         